Citation Nr: 1127305	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to an initial compensable disability rating for service-connected status post right hip fracture.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to November 2006.    

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, inter alia, denied service connection for a right ankle disability and granted service connection for status post right hip fracture at a noncompensable rating.  

In May 2009, the Veteran was scheduled to testify before a Veterans Law Judge at a videoconference hearing, but she failed to appear for the hearing. 

This case was previously before the Board in November 2009, at which time the Board denied a claim for entitlement to an initial compensable disability rating for service-connected staphylococcus infection of the skin, and remanded the issues currently on appeal for further evidentiary development.  The case has now returned to the Board and is again ready for appellate action.

In an August 2010 statement, the Veteran filed a claim for service connection for a back disorder as secondary to her service-connected right hip disorder and a claim for an increased rating for her service-connected staphylococcus infection of the skin.  The issues of service connection for a back disorder as secondary to service-connected right hip disorder and entitlement an increased rating for service-connected staphylococcus infection of the skin have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for a right ankle disorder, is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected status post right hip fracture has been manifested by limitation of flexion to 110 degrees and pain with motion.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected status post right hip fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in January 2007 and July 2007.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that the claim at issue concerning the right hip fracture stems from an initial rating assignment.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000 enactment of the VCAA.  If this did not occur until after that date, as the case here, the Veteran is entitled to pre-decisional notice concerning all elements of her claim, including the downstream disability rating and effective date elements.  Moreover, if she did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  Specifically, the RO provided the Veteran with downstream Dingess and increased rating notices pertaining to the disability rating and effective date elements of her higher initial rating claim in January 2007 and July 2007, with subsequent readjudication of her claim in November 2007, November 2008, January 2009, and March 2011.  The Veteran also submitted several statements throughout the course of the appeal in support of her claim.  She also has been provided VA examinations in connection with her claim.  Furthermore, she was provided, but failed to avail herself of, an opportunity to provide testimony before a Veterans Law Judge.  Thus, any presumption of prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing or content error prevented her from meaningfully participating in the adjudication of her claim.  As such, the Veteran has not established prejudicial error in the timing or content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and private treatment records as identified and authorized by the Veteran.  VA treatment records also have been associated with the claims file.  The Veteran also has provided additional private treatment records.  Further, the Veteran was afforded, but failed to avail herself of, an opportunity to provide testimony in support of her claim in May 2009.  Additionally, the VA has provided the Veteran with VA examinations in connection with her claim.  The Veteran also has submitted numerous statements in support of her claim.  There is no indication that any additional evidence remains outstanding.  Thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2009 remand.  Specifically, the RO was instructed to request from the Veteran information concerning any VA and private treatment she received for her right hip, and to obtain any such treatment records identified by the Veteran.  The RO also was to request that a previous September 2008 VA examiner provide an addendum to his previous opinion concerning the Veteran's right hip disorder.  Specifically, the September 2008 VA examiner was to provide clarification concerning any current symptomatology, including any functional loss associated with the right hip disability.  The Board finds that the RO has complied with these instructions to the extent possible.  In February 2010, the RO requested from the Veteran information concerning any existing medical treatment records of her right hip.  The Veteran identified and authorized the release of treatment records from several private physicians, and those have been obtained and associated with the claims file.  Furthermore, the Veteran was provided a VA examination of her right hip in December 2010.  The Board finds that the December 2010 VA examination report substantially complies with the November 2009 Board remand as it responded to the Board's queries.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the case here, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (here, November 22, 2006) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of the Veteran's award when her disability has been more severe than at others.  See again Fenderson, 12 Vet. App. at 125-26. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In this case, the Veteran's service-connected status post right hip fracture is rated under Diagnostic Code 5252 (limitation of flexion of the thigh).  38 C.F.R. § 4.71a.  The Veteran's current noncompensable disability rating is effective from November 22, 2006.  

Normal range of motion of the hips is from 0 to 125 degrees of flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5252, a rating of 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 20 degrees.  A maximum 40 percent rating requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

A review of the evidence of record reveals VA treatment records dated from December 2006 to September 2008 with no complaints of right hip symptomatology.  During a VA general examination in February 2007, the Veteran reported experiencing pain in her right hip while running during basic training; however, there was no specific injury to her right hip.  She reported having a dull ache in her right hip that was worse in the morning.  Examination showed that she could walk heel-to-toe without difficulty.  Cranial nerves II through XII were grossly intact.  Deep tendon reflexes were 2+.  Sensation to dull and sharp touch was intact.  On repetitive motion, there was no pain on motion.  There was no redness, warmth, swelling, or edema.  The right hip also had no pain to palpation.  There was full range of motion of the right hip, with 125 degrees in flexion, 30 degrees of extension, 45 degrees in abduction, 25 degrees in adduction, 60 degrees in external rotation, and 40 degrees in internal rotation.  The diagnosis was status post stress fracture of the right hip.

A July 2007 private treatment record from Coastal Family Health Center noted complaints of right hip pain since 2005.  Examination showed no edema.  The range of motion of both hips was equal, but the right side required more effort.  The assessment was right hip pain, chronic.

Private treatment records from Bienville Orthopedic Specialist dated in April 2008 show an evaluation of the right hip for workman's compensation purposes.  Examination of the hips showed the region to be atraumatic-appearing.  There was no overlying swelling, erythema, increased skin temperature, or rash.  The gait was normal.  The pelvis was level.  The range of motion revealed full flexion, extension, and internal and external rotation.  Normal distal sensation and pulses were present.  The motor strength was grossly normal in all parameters.  There was tenderness of the right hip to palpation around the trochanter and the trochanteric bursa.  The Veteran also had tenderness to palpation in the groin and the pubic area.  She also had tenderness with range of motion of the right hip.  The assessment was hip joint pain.  

Private treatment records from Hattiesburg Clinic, also dated in April 2008, noted complaints of right hip pain.  The Veteran reported being in the police academy and running a lot.  Since then, she had experienced pain in her hip with any movement, weight-bearing, and running.  She also had numbness over the lateral high when she wore a heavy belt with a gun on that side.  She had a slightly positive FABER (Flexion Abduction External Rotation) test.  She also had paresthesias and dysesthesias, which appeared to be a lateral fibular cutaneous nerve.  An X-ray of the right hip revealed no evidence of fracture or subluxation.  The joint space was maintained.  The examination was otherwise unremarkable.  The assessment was right hip bursitis, possible meralgia paresthetica.  It was recommended that she stopped running, jumping, marching, combat training, and playing sports for at least one week.  The examiner opined that the Veteran would not have any permanent impairment from this, but there was a question of whether she would be able to complete her academy work because of her discomfort.  The Veteran's right hip problem appeared to be an overuse type problem.

In May 2008, the Veteran underwent physical therapy after injuring her back, right hip, and ankle in vigorous physical training during the first week of police academy in April 2008.  The diagnoses during physical training were lumbar strain and right ankle strain.  See private treatment records from Absolute Physical Therapy dated from May 2008 to June 2008.

Another VA examination was provided in September 2008.  At the time, the Veteran complained of occasional hip pain and discomfort.  She also had subjective complaints of numbness, tingling, stiffness, and right hip pain that interfered with her ability to function at school.  She indicated that, since her last VA examination in February 2007, she noticed worsening numbness, tingling, stiffness, and right hip weakness and pain of the anterior and lateral right hip.  She rated her pain as 6 or 7 out of 10.  The pain was a dull, aching pain that was constant and had been present since 2005.  She reported falling twice in the last three years due to the weakness and pain in her right hip.  She felt there was limited motion.  She could not extend while running and developed pain in the right hip when attempting to run.  Occasionally, the pain became sharp and stabbing.  When she over-exerted herself or turned "a certain way," she would feel as if she had pulled a muscle.  She denied flare-ups, and had no swelling, heat, or erythema.  On examination, she had normal gait and posture.  She used no assistive devices.  Deep tendon reflexes were 1+ out of 4 and were bilaterally equal and symmetrical.  There was no muscular atrophy.  Strength test was 5/5.  The Veteran was able to walk on her toes and on her heels without difficulty.  She had normal and bilaterally equal sensation to pinprick and light touch.  She had no radiculopathy.  Range of motion for the right hip was 60 degrees in flexion, 10 degrees in extension, 12 degrees in abduction, 16 degrees in adduction, 26 degrees in external rotation, and 30 degrees in internal rotation.  There were subjective complaints of end-point tenderness.  There was no discomfort or difficulty with range of motion testing.  There was no effusion, edema, erythema, tenderness, palpable deformities, or instability.  An X-ray taken of the right hip showed no bone or joint abnormality.  The examiner noted that the subjective complaints appeared inconsistent with the documented objective evidence.  Range of motion testing could be rendered inaccurate by suboptimal effort, as well as potent psychosocial overlays.  

The Veteran was provided another VA examination recently in December 2010.  She complained of pain in her right hip with prolonged standing, which was required in her occupation as a teacher.  She denied any prescribed bed rest or treatment for her right hip in the last 12 months.  She reported that she was independent in all activities of daily living.  The Veteran reported experiencing pain in her right hip following physical training during service and after undergoing police academy training for one week after service.  She had had no surgical procedure on her right hip, and denied any recent injury or trauma.  Current symptoms included pain and daily soreness that was more pronounced in the morning.  She rated the pain as 3 out of 10 in the morning and 5 out of 10 by the end of the day.  She complained of stiffness, weakness, and instability in the right hip.  She denied any swelling.  She used no assistive devices.  She reported that her right hip had minimal effect on her activities of daily living.  She reported flare-ups with physical exercise and during cold weather, when the pain increased to a level of 7/10 and would last for two days.  The right hip had a range of motion of 110 degrees in flexion, 20 degrees in extension, 35 degrees in abduction, 20 degrees in adduction, 45 degrees in external rotation, and 30 degrees in internal rotation.  The range of motion was affected by effort.  There was pain with motion, but no limitation of motion with repetition.  There was no edema, erythema, warmth, crepitus, or tenderness.  Neurological examination showed normal results.  X-ray of the right hip showed a normal right hip.  The diagnosis was status post right hip stress fracture that was resolved, with no functional limitations.

In this case, with regard to orthopedic manifestations of the Veteran's status post right hip fracture, the Board finds no basis to award a compensable disability rating.  38 C.F.R. § 4.7.  In order to receive a 10 percent disability rating under Diagnostic Code 5252, there must be a showing of flexion of the thigh limited to 45 degrees.  In this respect, no evidence shows that flexion of the Veteran's right hip was limited to 45 degrees.  In fact, the most recent VA examination in December 2010 revealed that the Veteran's right hip had flexion to 110 degrees.  

With regard to functional loss, medical treatment records document only evidence of pain.  While the Veteran complained of weakness, instability, and stiffness, there was no objective evidence to support such complaints.  Additionally, there was no evidence of an abnormal gait, atrophy, deformity, malalignment, tenderness, edema, warmth, or spasms.  The December 2010 VA examiner also indicated no functional loss. Overall, the Board finds that the noncompensable disability rating granted is sufficient when considering all of the factors of functional loss discussed above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

The Board notes that, while there are other diagnostic codes for thigh and hip disabilities that provide compensable disability ratings, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5254 (flail joint of the hip), and Diagnostic Code 5255 (impairment of the femur).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Conceivably, the Veteran's right hip disability could be rated under Diagnostic Code 5251 (limitation of extension of the thigh) or Diagnostic Code 5253 (impairment of the thigh); however, there is no evidence to show that the Veteran's right hip extension is limited to 5 degrees, and there is no evidence that the Veteran cannot toe-out more than 15 degrees and that the limitation of rotation of her right hip affected her leg, as required under these codes for a compensable disability rating.  

In summary, the Board finds that the preponderance of the evidence is against a compensable disability rating for the Veteran's service-connected status post right hip fracture.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the Veteran's right hip disorder should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App at 125-26.  Since the effective date of her award, Veteran's right hip disorder has never been more severe than contemplated by its existing rating, so the Board cannot "stage" her rating in this case.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the disability markedly interferes with the Veteran's ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  


ORDER

An initial compensable disability rating for status post right hip fracture is denied.


REMAND

Before addressing the merits of the issue concerning a right ankle disorder, the Board again finds that additional development of the evidence is required.

In this case, another remand is required for an addendum medical nexus opinion concerning the nature and etiology of the Veteran's right ankle disorder from the December 2010 VA examiner.  Specifically, when this matter was last before the Board in November 2009, the Board remanded it for a VA examination to determine the current nature, severity, and etiology of the Veteran's right ankle disorder.  As such, the Veteran was provided a VA examination in December 2010.  The December 2010 VA examiner indicated that the Veteran's records contained only documentation of a right ankle sprain, not right ankle stress fracture, as the Veteran claimed.  After examining the Veteran's right ankle, the examiner provided a diagnosis of status post right ankle strain, resolved, with no functional limitations.  However, she failed to provide a nexus opinion concerning the relationship of the diagnosis of status post right ankle strain and the Veteran's military service, including the Veteran's in-service right ankle injury.

The Board finds that a medical nexus opinion in this case is necessary, despite the fact that the Veteran's right ankle strain is considered to be resolved.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this case, a review of STRs indicates that the Veteran complained of, and received treatment for, right ankle pain in February 2006, when she reported twisting her ankle, and in June 2006.  Impression at the time of the February 2006 treatment was tendonitis.  The Veteran also reported a stress fracture in her right ankle in February 2006 on her separation examination report dated in August 2006.  However, the separation examination found no clinical abnormalities with her feet or ankles.
  
Post-service, evidence of record reflect that the Veteran complained of right ankle pain and swelling during the VA examination in February 2007.  She had no pain upon palpation in her right ankle, and had a full range of motion.  The feet and arches were normal.  She was diagnosed with status post stress fracture of the right ankle.  See VA examination report dated in February 2007.  Subsequently, she sought treatment for right ankle pain and was diagnosed with sprain strain in the right ankle.  See private treatment records from Bienville Orthopedic Specialist dated in April 2008.  

Thus, despite the fact that the Veteran's right ankle strain is considered resolved, the aforementioned diagnoses were made during the course of the appeal period.  Therefore, these disorders are considered to exist for the purposes of adjudicating the Veteran's claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Therefore, in light of the medical evidence showing treatment for problems with the right ankle in service, current persistent complaints of problems with the ankle, current diagnoses of status post right ankle stress fracture of the right ankle and sprain in the right ankle, and the Court's decision in McLendon, an addendum is needed for an opinion of the etiology of any right ankle, including whether any current right ankle is traceable back to the Veteran's military service.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous December 2010 VA examiner provide an addendum to her previous examination report regarding the Veteran's status post right ankle strain, if that physician is still available.  Specifically, the physician should review the Veteran's claims file, including all in-service and post-service treatment records with regard to treatment for her right ankle and a complete copy of this remand.  

The claims file must be made available for review of the pertinent medical and other history, particularly the records of any relevant treatment  

The examiner is to provide an addendum with regard to a nexus medical opinion concerning the Veteran's right ankle strain and her military service.  Specifically, 
the examiner is asked to indicate whether the diagnosis of status post right ankle strain, resolved, is at least as likely as not related to the Veteran's military service, including her in-service right ankle treatment for right ankle tendonitis, sprain, or right ankle injury and symptomatology.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the December 2010 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.  

2.  After completing the above development, the RO should readjudicate the Veteran's claim for service connection for a right ankle disorder considering the VA medical nexus opinion provided and any new evidence secured since the March 2011 supplemental SOC (SSOC).  If the claim is not granted to the Veteran's satisfaction, send her and her representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


